         Case 2:16-cr-00092-JAM Document 244 Filed 08/31/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JUAN CARLOS MONTALBO
 7
 8                                  IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 2:16-cr-0092-JAM

12                             Plaintiff,            STIPULATION TO MODIFY CONDITIONS
                                                     OF PRETRIAL RELEASE; ORDER
13   vs.
                                                     JUDGE: Hon. Carolyn K. Delaney
14   JUAN CARLOS MONTALBO,

15                            Defendant.

16
                IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, that Mr. Montalbo’s conditions of pretrial release may be modified to remove
18
     special conditions of release numbers thirteen (13), fourteen (14) and fifteen (15). Amended
19
     conditions of release, as proposed by pretrial services, are attached as Exhibit 1.
20
                Mr. Montalbo has been under Pretrial Services supervision since April 30, 2020. He is
21
     currently subject to a combination of release conditions, including that he participate in a
22
     location monitoring (GPS) program with a curfew of 7 p.m. to 7 a.m. 1 According to his
23
     supervising officer, Mr. Montalbo has been in compliance with all of his release conditions since
24
     his release in April 2020, reports as instructed, and there have been no curfew violations.
25
                Given Mr. Montalbo’s compliance with his conditions of release, Pretrial Services is
26
     requesting the removal of the location monitoring/curfew condition (Special Condition 14), as
27
28

     1
         Special Condition 14, at Dkt. 197.
      Case 2:16-cr-00092-JAM Document 244 Filed 08/31/21 Page 2 of 2


 1   well as the now superfluous quarantine and initial reporting conditions (Special Conditions 13
 2   and 15). The defense joins in this request, and the government has no objection to the removal
 3   of these conditions. The parties and pretrial services officer agree that all other conditions of
 4   pretrial release are appropriate and should remain in full force and effect.
 5
 6                                                             Respectfully submitted,
 7                                                             PHILLIP A. TALBERT
                                                               Acting United States Attorney
 8
 9   DATED: August 30, 2021                                    /s/ Matthew Morris
                                                               MATTHEW MORRIS
10                                                             Assistant United States Attorney
                                                               Attorney for Plaintiff
11
12                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
13
14   DATED: August 30, 2021                                    /s/ Megan T. Hopkins
                                                               MEGAN T. HOPKINS
15
                                                               Assistant Federal Defender
16                                                             Attorneys for Defendant
                                                               JUAN CARLOS MONTALBO
17
18
                                                       ORDER
19
     IT IS SO ORDERED that Special Conditions Thirteen, Fourteen, and Fifteen are to be removed
20
     from the Special Conditions of Release, and that Mr. Montalbo will no longer be required to
21
     participate in a program of location monitoring or be subject to a curfew. All other conditions of
22
     pretrial release shall remain in full force and effect.
23
24   Dated: August 31, 2021
                                                         _____________________________________
25                                                       CAROLYN K. DELANEY
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

      MONTALBO: Stipulation and [Proposed]              -2-
      Order to Modify Conditions of Pretrial Release
